12/08/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0276


                                      DA 21-0276
                                   _________________

TWIN CREEKS FARM & RANCH LLC,

             Claimant and Appellant,
      v.
                                                                   ORDER
PETROLIA IRRIGATION DISTRICT, TWIN
CREEKS FARM & RANCH LLC, DANIEL W.
IVERSON,

             Objectors and Appellees,
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Stephen R. Brown, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 December 8 2021